     Case 3:21-cv-00211-RAH-ECM-KCN Document 93 Filed 04/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        Oral Argument on the Plaintiffs’ Motion for a Preliminary Injunction, Petition for a

Writ of Mandamus (Doc. 3) is hereby SET in person on Monday, May 3, 2021, 10:00 am

CST, in Courtroom 2F of the Frank M. Johnson, Jr. United States Courthouse, One

Church Street, Montgomery, Alabama. All supplemental evidence shall be filed with

the Court on or before April 26, 2021.

        Further, on or before April 28, 2021, counsel shall send an email message to

propord_huffaker@almd.uscourts.gov, notifying the Court of the total number of in-person

attendees for each party who will attend the hearing, inclusive of attorneys and parties. All

parties, counsel, and attendees are expected to observe the Court’s COVID-19 protocols.

Due to limited seating and social distancing, another courtroom will be available for live

viewing, if necessary.
Case 3:21-cv-00211-RAH-ECM-KCN Document 93 Filed 04/19/21 Page 2 of 2




   DONE, on this the 19th day of April, 2021.


                                   /s/ Kevin C. Newsom
                             KEVIN C. NEWSOM
                             UNITED STATES CIRCUIT JUDGE


                                   /s/ Emily C. Marks
                             EMILY C. MARKS
                             CHIEF UNITED STATES DISTRICT JUDGE


                                    /s/ R. Austin Huffaker, Jr.
                             R. AUSTIN HUFFAKER, JR.
                             UNITED STATES DISTRICT JUDGE
